Citation Nr: 0108111	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  00-07 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether the assignment of a noncompensable disability 
evaluation for the residuals of prostate cancer was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Hilary L. Goodman



INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1968.

This appeal arises from a September 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico which granted service connection 
for the residuals of prostate cancer and assigned a 100 
percent disability evaluation, effective from March 1, 1998, 
through March 31, 1999, and a noncompensable disability 
evaluation, effective from April 1, 1999.

The veteran, in his substantive appeal, initiates a claim for 
service connection for erectile dysfunction.  This issue is 
referred to the RO for appropriate action.


FINDING OF FACT

The veteran's residuals of prostate cancer are manifested by 
urinary frequency, consisting of awakening to void five or 
more times per night, and leakage requiring the wearing of 
absorbent materials which must be changed 2 to 4 times per 
day.


CONCLUSION OF LAW

The criteria for a 40 percent disability evaluation for the 
residuals of prostate cancer have been met. 38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.115, Code 7528 (2000). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

VA outpatient treatment records show that in September 1998 
it was reported that the veteran had completed radiation 
therapy for prostate cancer earlier that month and was 
complaining of frequency.  He had reported that he had a 
problem with frequent bathroom visits, every 25 to 30 minutes 
during the day and 12 to 15 times at night.  He stated that 
he was taking Prazosin but that it was not helping at all.

In February 1999 the veteran was seen for evaluation of 
frequency, dysuria, and nocturia with onset since running out 
of Prazosin.  It was noted in March 1999 that the veteran 
reported that his last bone scan was negative prior to 
radiation for prostate cancer in the fall of 1998.  

At the time of a June 1999 VA genitourinary examination the 
veteran reported that about two years ago he was feeling 
rundown and tired.  He also had about a two year history of 
nocturia at that time.  A prostate specific antigen (PSA) was 
done and this was about 6.7.  The digital examination 
revealed a 2 cm. by 2 cm. hard bilateral nodular prostate.  
He underwent six ultrasound-directed biopsies, revealing 
adenocarcinoma, Gleason grade V.  There was also a focus of 
perinuclear invasion on biopsies 4, 5 and 6.

When seen by urology, the plan was to do a radical 
prostatectomy; however, the veteran said they declined 
because he was overweight.  When seen in February 1998, which 
was seven months after the biopsy, Urology thought the 
veteran had a T2B carcinoma.  At that time, the PSA was 6.3.  
A bone scan was negative and he subsequently was seen for 
radiation therapy at the University of New Mexico Cancer 
Treatment Center.  He was given approximately 30 to 33 
radiation therapy treatments.

The veteran was also given Zoladex, and it was unclear how 
long he received this treatment.  The Zoladex treatment was 
dated in June 1998.  The veteran said he had not been seen in 
follow-up since his radiation treatment.  There was no PSA 
listed in the record, and his renal function was normal.  
Previous CT scan of the pelvis done in April 1998 revealed 
spiculated dystrophic calcifications within the prostate.  
The prostate was not overly enlarged, and there was no 
invasion of adjacent tissues.

Subsequently, the veteran had a bone scan done in May 1999, 
and this was negative for metastatic disease.  An intravenous 
pyelogram done in May 1999 revealed nonfilling of the 
anterior mid pole calix of the right kidney.  An ultrasound 
was then done in follow-up in May 1999, and this revealed no 
evidence of stones, hydronephrosis or masses.

The veteran stated that he had had low energy since the 
diagnosis of prostate cancer was made and since the radiation 
therapy.  He took naps of one and a half hours, did some 
gardening, and walked one and a half miles a day.  He did a 
stationary bike at a 2 to 3/5 setting for one-quarter to one 
mile.  He related that he had had a weight gain of 50 pounds 
over the last five years once he quit smoking.  There was no 
anorexia and no weakness overall.  He indicated that he had 
nocturia every hour, worse since the radiation.  There was no 
enuresis.

Prazosin was being given for urinary hesitancy.  The veteran 
had some dribbling and mild hesitancy.  He was better 
urinating while standing.  He had never had incontinence.  He 
had had no surgery, no urinary tract infections and no renal 
colic or bladder stones.  He had had no nephritis and no 
hospitalizations for urinary tract disease.  He had never 
been catheterized or dilated.  There had been no drainage 
procedures.  He took Prazosin for benign prostatic 
hypertrophy symptoms.  The veteran said he had impotence 
prior to radiation treatments, which probably coincided with 
diabetes.  He had never used any kind of impotence medication 
or a device.  

On examination, the prostate was almost nonexistent with a 
very flat prostate surface.  There was no enlargement and no 
nodule.  The result on a PSA test was 0.4 ng/ml.  The 
impression was adenocarcinoma, Gleason for an unknown period 
and negative for metastasis, PSA now normal.
Additional VA outpatient treatment records show that the 
veteran was seen in January 2000 for complaints which 
included burning on urination.  His PSA was noted to be 
elevated.

Analysis

The veteran's service-connected residuals of prostate cancer 
are currently evaluated as noncompensable pursuant to 38 
C.F.R. § 4.115a, 4.115b, Diagnostic Code 7528.  Disability 
evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
§ Part 4 (2000).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  
Separate diagnostic codes identify the various disabilities. 

In the instant case, the veteran is technically not seeking 
an increased rating.  The United States Court of Appeals for 
Veterans Claims has held that an appeal from a initial rating 
is a separate and distinct claim from a claim for an 
increased rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  When assigning an initial rating, the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the 
present level of disability is of primary importance, is not 
applicable. Therefore, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as staged ratings.

The evidence of record pertinent to the veteran's claim 
includes treatment records from 1998 to 2000 and the June 
1999 report of examination. These records show that the 
veteran was experiencing urgency, frequency, and nocturia 
contemporaneous with the completion of radiation therapy in 
September 1998.  His problems certainly had not resolved when 
he was examined in June 1999 as he indicated at that time 
that he had nocturia every hour which was worse since the 
radiation and that he had some dribbling and mild hesitancy.

The veteran has related that he has a bad problem with urine 
leakage and that, if he goes out, he always wears absorbent 
undergarments and takes 2 to 3 pairs with him.  He indicated 
that, when he is at home, he changes his shorts about five 
times a day  and his pants about three times a day.

As previously noted, the veteran's residuals of prostate 
cancer are currently evaluated as noncompensable pursuant to 
Diagnostic Codes 7528.  Pursuant to Diagnostic Code 7528, a 
100 percent evaluation is warranted when the evidence 
indicates malignant neoplasms of the genitourinary system.  
Under this code, if there has been no local reoccurrence or 
metastasis following the cessation of surgical, x-ray, 
antineoplastic chemotherapy or other therapeutic procedure, 
then the disability is to be rated as voiding dysfunction or 
renal dysfunction, whichever is predominant.

A review of the medical evidence reveals no evidence of 
reoccurrence or metastasis of the veteran's carcinoma 
subsequent to his radiation treatments which were completed 
in September 1998.  Thus, the veteran's residuals of prostate 
cancer will be evaluated under either voiding dysfunction, 
renal dysfunction, or urinary tract infection, whichever is 
predominant, pursuant to Diagnostic Code 7528.  The 
symptomatology is evaluated pursuant to 38 C.F.R. § 4.115a 
(ratings of the genitourinary system dysfunctions).

The veteran's residuals of prostate cancer are most 
appropriately evaluated in terms of voiding dysfunction, as 
there is no medical evidence of record reflecting either 
renal dysfunction or urinary tract infection.  Voiding 
dysfunction is rated under the three subcategories of urine 
leakage, urinary frequency, and obstructed voiding.  Urine 
leakage involves ratings ranging from 20 to 60 percent.  A 60 
percent evaluation contemplates continual urine leakage, 
post-surgical urinary diversion, urinary incontinence, or 
stress incontinence requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day.  A 40 percent evaluation is warranted 
for leakage requiring the wearing of absorbent materials 
which must be changed 2 to 4 times per day.  A 20 percent 
evaluation contemplates leakage requiring the wearing of 
absorbent materials which must be changed less than 2 times 
per day.  See 38 C.F.R. § 4.115a.

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A 40 percent rating is warranted for a daytime 
voiding interval of less than one hour, or awakening to void 
5 or more times per night.  A 20 percent evaluation 
contemplates a daytime voiding interval of between one and 
two hours, or awakening to void three to four times per 
night.  A daytime voiding interval of between two and three 
hours, or awakening to void two times per night warrants a 10 
percent evaluation.  See 38 C.F.R. § 4.115a.

Finally, obstructed voiding entails ratings ranging from 
noncompensable to 30 percent.  A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  A 10 percent rating is warranted 
for marked obstructive symptomatology (hesitancy, slow or 
weak stream, decreased force of stream) with any one or 
combination of the following: (1) post-void residuals greater 
than 150 cubic centimeters (cc's); (2) uroflowmetry; markedly 
diminished peak flow rate (less than 10 cc's per second); (3) 
recurrent urinary tract infections secondary to obstruction; 
(4) stricture disease requiring periodic dilatation every 2 
to 3 months.  A noncompensable evaluation is warranted for 
obstructive symptomatology with or without stricture disease 
requiring dilatation 1 to 2 times per year.  See 38 C.F.R. 
§ 4.115a.

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2000).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant. 38 
C.F.R. § 4.3 (2000).

Following a review of the pertinent evidence of record, the 
Board concludes that the veteran's residuals of prostate 
cancer are most appropriately evaluated as 40 percent 
disabling on the basis of either urinary frequency or urine 
leakage, as defined by 38 C.F.R. § 4.115a.  The Board finds 
the veteran's statements regarding frequency and leakage to 
be consistent with the medical evidence presented.  Because 
the veteran apparently reported in June 1999 that he had 
never been incontinent and there is no indication that the 
veteran experiences continual leakage, a 60 percent 
evaluation under voiding dysfunction is not warranted.

The Board notes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  38 
C.F.R. § 4.1 (2000) specifically sets out that "[g]enerally, 
the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  In the present case, 
there is no evidence the veteran's disability results in 
marked interference with employment or frequent periods of 
hospitalization.  Accordingly, consideration of 38 C.F.R. 
§ 3.321(b)(1) is not warranted in the absence of an 
exceptional or unusual disability picture.


ORDER

A 40 percent disability evaluation for the residuals of 
prostate cancer is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

